United States Court of Appeals
                                                                       Fifth Circuit
                                                                     F I L E D
                                                      December 9, 2003
                          UNITED STATES COURT OF APPEALS
                                                                 Charles R. Fulbruge III
                                       FIFTH CIRCUIT                     Clerk
                                      _________________

                                          No. 03-30321

                                      (Summary Calendar)
                                      _________________


In Re: In the Matter of the Complaint of CLEARSKY SHIPPING CORP as owner and COSCO
SHIPPING COMPANY LIMITED, as manager of the M/V Bright Field, for Exoneration from or
Limitation of Liability
-------------------------
FIREMANS FUND INSURANCE COMPANY, as automobile insurer of Richard Foreman, D Kirk
Stirton and J Scott Chotin; ALLSTATE INSURANCE COMPANY, As Automobile insurer of Betty
T Brooks; STATE FARM FIRE & CASUALTY COMPANY, As automobile insurer of August A
Robin; ALLSTATE INDEMNITY INSURANCE COMPANY; STATE FARM MUTUAL
AUTOMOBILE INSURANCE COMPANY, as automobile insurer of Jerome L Goldman and Robert
D Rogers, Sr; ET AL

                              Claimants - Appellants
versus

NEW ORLEANS RIVERWALK ASSOCIATES; BOARD OF COMMISSIONERS OF THE PORT
OF NEW ORLEANS; ZURICH INSURANCE COMPANY, as the insurer of Hilton Hotels
Corporation; ZURICH INSURANCE COMPANY, as the subrogated insurer of the Museum
Company Inc; ZURICH INSURANCE COMPANY, as the subrogated insurer of Nine West Group
Inc; MASSACHUSETTS BAY INSURANCE COMPANY, as the insurer of Turquoise Gallery Inc,
doing business as St. Charles Gallery Inc; HANOVER AMERICAN INSURANCE CO, as the
subrogated insurer of Perlis Inc; Perlis Incorporated, doing business as Cajun Clothing Co, Perlis
Men's Store & Perls Corporation; HANOVER AMERICAN INSURANCE CO; INTERNATIONAL
                 i
RIVERCENTER; HILTON HOTELS CORPORATION; NEW ORLEANS PADDLEWHEELS
INC; SUMITOMO CORPORATION; ITOCHU CORPORATION; CARGILL JAPAN LTD

                              Claimants - Appellees
and

LAMBERT & NELSON PLC; INDUSTRIAL RISK MANAGERS; LEGER & MESTAYER;
HERMAN HERMAN KATZ & COTLAR; BRUNO & BRUNO

                              Appellees
______________________________________________________
BOARD OF COMMISSIONERS OF THE PORT OF NEW ORLEANS

                          Plaintiff - Appellee
and

LAMBERT & NELSON PLC; INDUSTRIAL RISK MANAGERS; LEGER & MESTAYER;
HERMAN HERMAN KATZ & COTLAR; BRUNO & BRUNO

                          Appellees
versus

COSCO (HONG KONG) SHIPPING COMPANY LTD; ET AL

                          Defendants
versus

FIREMANS FUND INSURANCE COMPANY, as automobile insurer of Richard Foreman, D Kirk
Stirton and J Scott Chotin; ALLSTATE INSURANCE COMPANY, As Automobile insurer of Betty
T Brooks; STATE FARM FIRE & CASUALTY COMPANY, As automobile insurer of August A
Robin; ALLSTATE INDEMNITY INSURANCE COMPANY; STATE FARM MUTUAL
AUTOMOBILE INSURANCE COMPANY, as automobile insurer of Jerome L Goldman and Robert
D Rogers, Sr; ET AL
                              Appellants
______________________________________________________
QUEEN OF NEW ORLEANS AT THE HILTON JOIN VENTURE
                              Plaintiff - Appellee
and

LAMBERT & NELSON PLC; INDUSTRIAL RISK MANAGERS; LEGER & MESTAYER;
HERMAN HERMAN KATZ & COTLAR; BRUNO & BRUNO

                          Appellees
versus

COSCO (HONG KONG) SHIPPING COMPANY LTD; ET AL

                          Defendants
versus

FIREMANS FUND INSURANCE COMPANY, as automobile insurer of Richard Foreman, D Kirk
Stirton and J Scott Chotin; ALLSTATE INSURANCE COMPANY, As Automobile insurer of Betty
T Brooks; STATE FARM FIRE & CASUALTY COMPANY, As automobile insurer of August A


                                            -2-
Robin; ALLSTATE INDEMNITY INSURANCE COMPANY; STATE FARM MUTUAL
AUTOMOBILE INSURANCE COMPANY, as automobile insurer of Jerome L Goldman and Robert
D Rogers, Sr; ET AL
                        Appellants
______________________________________________________
NEW ORLEANS PADDLEWHEELS INC

                          Plaintiff - Appellee
and

LAMBERT & NELSON PLC; INDUSTRIAL RISK MANAGERS; LEGER & MESTAYER;
HERMAN HERMAN KATZ & COTLAR; BRUNO & BRUNO

                          Appellees
versus

COSCO (HONG KONG) SHIPPING COMPANY LTD; ET AL

                          Defendants
versus

FIREMANS FUND INSURANCE COMPANY, as automobile insurer of Richard Foreman, D Kirk
Stirton and J Scott Chotin; ALLSTATE INSURANCE COMPANY, As Automobile insurer of Betty
T Brooks; STATE FARM FIRE & CASUALTY COMPANY, As automobile insurer of August A
Robin; ALLSTATE INDEMNITY INSURANCE COMPANY; STATE FARM MUTUAL
AUTOMOBILE INSURANCE COMPANY, as automobile insurer of Jerome L Goldman and Robert
D Rogers, Sr; ET AL

                        Appellants
______________________________________________________
COLOR INC, Etc

                          Plaintiff
versus

BOARD OF COMMISSIONERS OF THE PORT OF NEW ORLEANS; ET AL

                          Defendants

INTERNATIONAL RIVERCENTER; HILTON HOTEL CORPORATION

                          Defendants - Appellees
and


                                            -3-
LAMBERT & NELSON PLC; INDUSTRIAL RISK MANAGERS; LEGER & MESTAYER;
HERMAN HERMAN KATZ & COTLAR; BRUNO & BRUNO

                          Appellees
versus

FIREMANS FUND INSURANCE COMPANY, as automobile insurer of Richard Foreman, D Kirk
Stirton and J Scott Chotin; ALLSTATE INSURANCE COMPANY, As Automobile insurer of Betty
T Brooks; STATE FARM FIRE & CASUALTY COMPANY, As automobile insurer of August A
Robin; ALLSTATE INDEMNITY INSURANCE COMPANY; STATE FARM MUTUAL
AUTOMOBILE INSURANCE COMPANY, as automobile insurer of Jerome L Goldman and
Robert D Rogers, Sr; ET AL
                              Appellants
______________________________________________________
YVONNE RICHARDS

                          Plaintiff
versus

BOARD OF COMMISSIONERS OF THE PORT OF NEW ORLEANS; ET AL

                          Defendants

INTERNATIONAL RIVERCENTER
                    Defendants - Appellees
and

LAMBERT & NELSON PLC; INDUSTRIAL RISK MANAGERS; LEGER & MESTAYER;
HERMAN HERMAN KATZ & COTLAR; BRUNO & BRUNO

                          Appellees
versus

FIREMANS FUND INSURANCE COMPANY, as automobile insurer of Richard Foreman, D Kirk
Stirton and J Scott Chotin; ALLSTATE INSURANCE COMPANY, As Automobile insurer of Betty
T Brooks; STATE FARM FIRE & CASUALTY COMPANY, As automobile insurer of August A
Robin; ALLSTATE INDEMNITY INSURANCE COMPANY; STATE FARM MUTUAL
AUTOMOBILE INSURANCE COMPANY, as automobile insurer of Jerome L Goldman and
Robert D Rogers, Sr; ET AL
                              Appellants
______________________________________________________
DONALD DOUGLAS


                                         -4-
                          Plaintiff
versus

INTERNATIONAL RIVERCENTER INC; ET AL

                          Defendants

INTERNATIONAL RIVERCENTER INC

                          Defendants - Appellees
and

LAMBERT & NELSON PLC; INDUSTRIAL RISK MANAGERS; LEGER & MESTAYER;
HERMAN HERMAN KATZ & COTLAR; BRUNO & BRUNO

                          Appellees
versus

FIREMANS FUND INSURANCE COMPANY, as automobile insurer of Richard Foreman, D Kirk
Stirton and J Scott Chotin; ALLSTATE INSURANCE COMPANY, As Automobile insurer of Betty
T Brooks; STATE FARM FIRE & CASUALTY COMPANY, As automobile insurer of August A
Robin; ALLSTATE INDEMNITY INSURANCE COMPANY; STATE FARM MUTUAL
AUTOMOBILE INSURANCE COMPANY, as automobile insurer of Jerome L Goldman and
Robert D Rogers, Sr; ET AL
                              Appellants
______________________________________________________
CHARLES L PORTER; ET AL

                          Plaintiffs
versus

NEW ORLEANS RIVERWALK ASSOCIATES; ET AL
                   Defendants

INTERATIONAL RIVERCENTER; HILTON HOTELS CORPORATION

                          Defendants - Appellees
and

LAMBERT & NELSON PLC; INDUSTRIAL RISK MANAGERS; LEGER & MESTAYER;
HERMAN HERMAN KATZ & COTLAR; BRUNO & BRUNO



                                          -5-
                          Appellees
versus

FIREMANS FUND INSURANCE COMPANY, as automobile insurer of Richard Foreman, D Kirk
Stirton and J Scott Chotin; ALLSTATE INSURANCE COMPANY, As Automobile insurer of Betty
T Brooks; STATE FARM FIRE & CASUALTY COMPANY, As automobile insurer of August A
Robin; ALLSTATE INDEMNITY INSURANCE COMPANY; STATE FARM MUTUAL
AUTOMOBILE INSURANCE COMPANY, as automobile insurer of Jerome L Goldman and
Robert D Rogers, Sr; ET AL
                              Appellants

______________________________________________________
QIN WENG, Etc; ET AL

                          Plaintiffs
versus

THE INTERNATIONAL RIVER CENTER; ET AL

                          Defendants

THE INTERNATIONAL RIVER CENTER; BOARD OF COMMISSIONERS OF THE PORT OF
NEW ORLEANS

                          Defendants - Appellees
and

LAMBERT & NELSON PLC; INDUSTRIAL RISK MANAGERS; LEGER & MESTAYER;
HERMAN HERMAN KATZ & COTLAR; BRUNO & BRUNO

                          Appellees
versus

FIREMANS FUND INSURANCE COMPANY, as automobile insurer of Richard Foreman, D Kirk
Stirton and J Scott Chotin; ALLSTATE INSURANCE COMPANY, As Automobile insurer of Betty
T Brooks; STATE FARM FIRE & CASUALTY COMPANY, As automobile insurer of August A
Robin; ALLSTATE INDEMNITY INSURANCE COMPANY; STATE FARM MUTUAL
AUTOMOBILE INSURANCE COMPANY, as automobile insurer of Jerome L Goldman and
Robert D Rogers, Sr; ET AL
                              Appellants
______________________________________________________
WARREN AVIST; ET AL



                                          -6-
                          Plaintiffs
versus

NEW ORLEANS RIVERWALK ASSOCIATES; ET AL
                   Defendants

INTERNATIONAL RIVERCENTER; HILTON HOTELS CORPORATION

                          Defendants - Appellees
and

LAMBERT & NELSON PLC; INDUSTRIAL RISK MANAGERS; LEGER & MESTAYER;
HERMAN HERMAN KATZ & COTLAR; BRUNO & BRUNO

                          Appellees
versus

FIREMANS FUND INSURANCE COMPANY, as automobile insurer of Richard Foreman, D Kirk
Stirton and J Scott Chotin; ALLSTATE INSURANCE COMPANY, As Automobile insurer of Betty
T Brooks; STATE FARM FIRE & CASUALTY COMPANY, As automobile insurer of August A
Robin; ALLSTATE INDEMNITY INSURANCE COMPANY; STATE FARM MUTUAL
AUTOMOBILE INSURANCE COMPANY, as automobile insurer of Jerome L Goldman and Robert
D Rogers, Sr; ET AL
                              Appellants
______________________________________________________
TIE RACK INC, Etc; ET AL

                          Plaintiffs
versus

BOARD OF COMMISSIONERS OF THE PORT OF NEW ORLEANS; ET AL

                          Defendants

BOARD OF COMMISSIONERS OF THE PORT OF NEW ORLEANS; THE INTERNATIONAL
RIVERCENTER

                          Defendants - Appellees
and

LAMBERT & NELSON PLC; INDUSTRIAL RISK MANAGERS; LEGER & MESTAYER;
HERMAN HERMAN KATZ & COTLAR; BRUNO & BRUNO



                                          -7-
                          Appellees
versus

FIREMANS FUND INSURANCE COMPANY, as automobile insurer of Richard Foreman, D Kirk
Stirton and J Scott Chotin; ALLSTATE INSURANCE COMPANY, As Automobile insurer of Betty
T Brooks; STATE FARM FIRE & CASUALTY COMPANY, As automobile insurer of August A
Robin; ALLSTATE INDEMNITY INSURANCE COMPANY; STATE FARM MUTUAL
AUTOMOBILE INSURANCE COMPANY, as automobile insurer of Jerome L Goldman and Robert
D Rogers, Sr; ET AL
                              Appellants
______________________________________________________
VIVIAN OUBRE

                          Plaintiff
versus

THE NEW ORLEANS RIVERWALK ASSOCIATES; ET AL
                    Defendants

BOARD OF COMMISSIONERS OF THE PORT OF NEW ORLEANS; THE INTERNATIONAL
RIVERCENTER; THE HILTON HOTELS CORPORATION

                          Defendants - Appellees
and

LAMBERT & NELSON PLC; INDUSTRIAL RISK MANAGERS; LEGER & MESTAYER;
HERMAN HERMAN KATZ & COTLAR; BRUNO & BRUNO

                          Appellees
versus

FIREMANS FUND INSURANCE COMPANY, as automobile insurer of Richard Foreman, D Kirk
Stirton and J Scott Chotin; ALLSTATE INSURANCE COMPANY, As Automobile insurer of Betty
T Brooks; STATE FARM FIRE CASUALTY COMPANY, As automobile insurer of August A
Robin; ALLSTATE INDEMNITY INSURANCE COMPANY; STATE FARM MUTUAL
AUTOMOBILE INSURANCE COMPANY, as automobile insurer of Jerome L Goldman and Robert
D Rogers, Sr; ET AL

                        Appellants
______________________________________________________
 CORINA RATCLIFF

                          Plaintiff


                                          -8-
versus

INTERNATIONAL RIVERCENTER INC; ET AL
                    Defendants

INTERNATIONAL RIVERCENTER; BOARD OF COMMISSIONERS OF THE PORT OF NEW
ORLEANS
                    Defendants - Appellees
and

LAMBERT & NELSON PLC; INDUSTRIAL RISK MANAGERS; LEGER & MESTAYER;
HERMAN HERMAN KATZ & COTLAR; BRUNO & BRUNO

                          Appellees
versus

FIREMANS FUND INSURANCE COMPANY, as automobile insurer of Richard Foreman, D Kirk
Stirton and J Scott Chotin; ALLSTATE INSURANCE COMPANY, As Automobile insurer of Betty
T Brooks; STATE FARM FIRE CASUALTY COMPANY, As automobile insurer of August A
Robin; ALLSTATE INDEMNITY INSURANCE COMPANY; STATE FARM MUTUAL
AUTOMOBILE INSURANCE COMPANY, as automobile insurer of Jerome L Goldman and Robert
D Rogers, Sr; ET AL

                        Appellants
______________________________________________________
STEAK ESCAPE OF NEW ORLEANS INC; ET AL
                        Plaintiffs
versus

NEW ORLEANS RIVERWALK ASSOCIATES; ET AL
                    Defendants
INTERNATIONAL RIVERCENTER; BOARD OF COMMISSIONERS OF THE PORT OF NEW
ORLEANS; HILTON HOTELS CORPORATION

                          Defendants - Appellees
and

LAMBERT & NELSON PLC; INDUSTRIAL RISK MANAGERS; LEGER & MESTAYER;
HERMAN HERMAN KATZ & COTLAR; BRUNO & BRUNO

                          Appellees
versus



                                          -9-
FIREMANS FUND INSURANCE COMPANY, as automobile insurer of Richard Foreman, D Kirk
Stirton and J Scott Chotin; ALLSTATE INSURANCE COMPANY, As Automobile insurer of Betty
T Brooks; STATE FARM FIRE & CASUALTY COMPANY, As automobile insurer of August A
Robin; STATE INDEMNITY INSURANCE COMPANY; STATE FARM MUTUAL
AUTOMOBILE INSURANCE COMPANY, as automobile insurer of Jerome L Goldman and
Robert D Rogers, Sr; ET AL
                              Appellants
_______________________________________________________
THE LIMITED INC, Etc; ET AL

                          Plaintiffs
versus

NEW ORLEANS RIVERWALK ASSOCIATES; ET AL
                   Defendants

HILTON HOTELS CORPORATION
                    Defendant - Appellee
and

LAMBERT & NELSON PLC; INDUSTRIAL RISK MANAGERS; LEGER & MESTAYER;
HERMAN HERMAN KATZ & COTLAR; BRUNO & BRUNO

                          Appellees
versus

FIREMANS FUND INSURANCE COMPANY, as automobile insurer of Richard Foreman, D Kirk
Stirton and J Scott Chotin; ALLSTATE INSURANCE COMPANY, As Automobile insurer of Betty
T Brooks; STATE FARM FIRE & CASUALTY COMPANY, As automobile insurer of August A
Robin; ALLSTATE INDEMNITY INSURANCE COMPANY; STATE FARM MUTUAL
AUTOMOBILE INSURANCE COMPANY, as automobile insurer of Jerome L Goldman and Robert
D Rogers, Sr; ET AL
                              Appellants
______________________________________________________
VIC TUSA; ET AL

                          Plaintiffs
versus

NEW ORLEANS RIVERWALK ASSOCIATES; ET AL
                   Defendants

BOARD OF COMMISSIONERS OF THE PORT OF NEW ORLEANS; THE INTERNATIONAL


                                         -10-
RIVERCENTER; HILTON HOTELS CORPORATION

                          Defendants - Appellees
and

LAMBERT & NELSON PLC; INDUSTRIAL RISK MANAGERS; LEGER & MESTAYER;
HERMAN HERMAN KATZ & COTLAR; BRUNO & BRUNO

                          Appellees
versus

FIREMANS FUND INSURANCE COMPANY, as automobile insurer of Richard Foreman, D Kirk
Stirton and J Scott Chotin; ALLSTATE INSURANCE COMPANY, As Automobile insurer of Betty
T Brooks; STATE FARM FIRE & CASUALTY COMPANY, As automobile insurer of August A
Robin; ALLSTATE INDEMNITY INSURANCE COMPANY; STATE FARM MUTUAL
AUTOMOBILE INSURANCE COMPANY, as automobile insurer of Jerome L Goldman and
Robert D Rogers, Sr; ET AL
                              Appellants
______________________________________________________
DISCOVERY COMMUNICATIONS INC, Etc; ET AL
                              Plaintiffs
versus

BOARD OF COMMISSIONERS OF THE PORT OF NEW ORLEANS; ET AL

                     Defendants
THE INTERNATIONAL RIVERCENTER
                     Defendant - Appellee
and

LAMBERT & NELSON PLC; INDUSTRIAL RISK MANAGERS; LEGER & MESTAYER;
HERMAN HERMAN KATZ & COTLAR; BRUNO & BRUNO

                          Appellees
versus

FIREMANS FUND INSURANCE COMPANY, as automobile insurer of Richard Foreman, D Kirk
Stirton and J Scott Chotin; ALLSTATE INSURANCE COMPANY, As Automobile insurer of Betty
T Brooks; STATE FARM FIRE & CASUALTY COMPANY, As automobile insurer of August A
Robin; ALLSTATE INDEMNITY INSURANCE COMPANY; STATE FARM MUTUAL
AUTOMOBILE INSURANCE COMPANY, as automobile insurer of Jerome L Goldman and
Robert D Rogers, Sr; ET AL
                              Appellants


                                         -11-
______________________________________________________
HEIDI L BAYER; ET AL

                          Plaintiffs
versus

NEW ORLEANS RIVERWALK ASSOCIATES; ET AL
                   Defendants

NEW ORLEANS RIVERWALK ASSOCIATES; BOARD OF COMMISSIONERS OF THE PORT
OF NEW ORLEANS
                   Defendants
and

LAMBERT & NELSON PLC; INDUSTRIAL RISK MANAGERS; LEGER & MESTAYER;
HERMAN HERMAN KATZ & COTLAR; BRUNO & BRUNO

                          Appellees
versus

FIREMANS FUND INSURANCE COMPANY, as automobile insurer of Richard Foreman, D Kirk
Stirton and J Scott Chotin; ALLSTATE INSURANCE COMPANY, As Automobile insurer of Betty
T Brooks; STATE FARM FIRE & CASUALTY COMPANY, As automobile insurer of August A
Robin; ALLSTATE INDEMNITY INSURANCE COMPANY; STATE FARM MUTUAL
AUTOMOBILE INSURANCE COMPANY, as automobile insurer of Jerome L Goldman and
Robert D Rogers, Sr; ET AL
                              Appellants
_______________________________________________________
TIME WARNER ENTERTAINMENT COMPANY LP; ET AL
                              Plaintiffs
versus

NEW ORLEANS RIVERWALK ASSOCIATES; ET AL
                   Defendants

NEW ORLEANS RIVERWALK ASSOCIATES; BOARD OF COMMISSIONERS OF THE PORT
OF NEW ORLEANS
                   Defendants - Appellees
and

LAMBERT & NELSON PLC; INDUSTRIAL RISK MANAGERS; LEGER & MESTAYER;
HERMAN HERMAN KATZ & COTLAR; BRUNO & BRUNO



                                         -12-
                          Appellees
versus

FIREMANS FUND INSURANCE COMPANY, as automobile insurer of Richard Foreman, D Kirk
Stirton and J Scott Chotin; ALLSTATE INSURANCE COMPANY, As Automobile insurer of Betty
T Brooks; STATE FARM FIRE & CASUALTY COMPANY, As automobile insurer of August A
Robin; ALLSTATE INDEMNITY INSURANCE COMPANY; STATE FARM MUTUAL
AUTOMOBILE INSURANCE COMPANY, as automobile insurer of Jerome L Goldman and
Robert D Rogers, Sr; ET AL
                              Appellants
______________________________________________________
NEW ORLEANS PADDLEWHEELS INC
                              Plaintiff - Appellee
versus

DIXIE WELDING AND MACHINE WORKS INC; ET AL
                    Defendants
versus

LAMBERT & NELSON PLC; INDUSTRIAL RISK MANAGERS; LEGER & MESTAYER;
HERMAN HERMAN KATZ & COTLAR; BRUNO & BRUNO

                          Appellees
versus

FIREMANS FUND INSURANCE COMPANY, as automobile insurer of Richard Foreman, D Kirk
Stirton and J Scott Chotin; ALLSTATE INSURANCE COMPANY, As Automobile insurer of Betty
T Brooks; STATE FARM FIRE & CASUALTY COMPANY, As automobile insurer of August A
Robin; ALLSTATE INDEMNITY INSURANCE COMPANY; STATE FARM MUTUAL
AUTOMOBILE INSURANCE COMPANY, as automobile insurer of Jerome L Goldman and
Robert D Rogers, Sr; ET AL
                              Appellants
______________________________________________________
TRIPLE D DELTA LLC; ET AL

                          Plaintiffs
versus

THE NEW ORLEANS RIVERWALK ASSOCIATES; ET AL
                    Defendants
THE NEW ORLEANS RIVERWALK ASSOCIATES; BOARD OF COMMISSIONERS OF THE
PORT OF NEW ORLEANS
                    Defendants - Appellees


                                         -13-
and

LAMBERT & NELSON PLC; INDUSTRIAL RISK MANAGERS; LEGER & MESTAYER;
HERMAN HERMAN KATZ & COTLAR; BRUNO & BRUNO

                          Appellees
versus

FIREMANS FUND INSURANCE COMPANY, as automobile insurer of Richard Foreman, D Kirk
Stirton and J Scott Chotin; ALLSTATE INSURANCE COMPANY, As Automobile insurer of Betty
T Brooks; STATE FARM FIRE & CASUALTY COMPANY, As automobile insurer of August A
Robin; ALLSTATE INDEMNITY INSURANCE COMPANY; STATE FARM MUTUAL
AUTOMOBILE INSURANCE COMPANY, as automobile insurer of Jerome L Goldman and
Robert D Rogers, Sr; ET AL
                              Appellants
______________________________________________________
MIKE ANDERSON'S SEAFOOD OF RIVERWALK INC
                              Plaintiff
versus

NEW ORLEANS RIVERWALK ASSOCIATES; ET AL
                   Defendants
NEW ORLEANS RIVERWALK ASSOCIATES; BOARD OF COMMISSIONERS OF THE PORT
OF NEW ORLEANS
                   Defendants
and

LAMBERT & NELSON PLC; INDUSTRIAL RISK MANAGERS; LEGER & MESTAYER;
HERMAN HERMAN KATZ & COTLAR; BRUNO & BRUNO

                          Appellees
versus

FIREMANS FUND INSURANCE COMPANY, as automobile insurer of Richard Foreman, D Kirk
Stirton and J Scott Chotin; ALLSTATE INSURANCE COMPANY, As Automobile insurer of Betty
T Brooks; STATE FARM FIRE CASUALTY COMPANY, As automobile insurer of August A
Robin; ALLSTATE INDEMNITY INSURANCE COMPANY; STATE FARM MUTUAL
AUTOMOBILE INSURANCE COMPANY, as automobile insurer of Jerome L Goldman and
Robert D Rogers, Sr; ET AL
                              Appellants
______________________________________________________
STATE FARM FIRE AND CASUALTY COMPANY, Etc; ET AL
                              Plaintiff


                                         -14-
versus

ONE RIVER PLACE CONDOMINIUM ASSOCIATION INC; ET AL

                    Defendants
BOARD OF COMMISSIONERS OF THE PORT OF NEW ORLEANS; NEW ORLEANS
RIVERWALK ASSOCIATES
                    Defendants - Appellees
LAMBERT & NELSON PLC; INDUSTRIAL RISK MANAGERS; LEGER & MESTAYER;
HERMAN HERMAN KATZ & COTLAR; BRUNO & BRUNO

                          Appellees
versus

FIREMANS FUND INSURANCE COMPANY, as automobile insurer of Richard Foreman, D Kirk
Stirton and J Scott Chotin; ALLSTATE INSURANCE COMPANY, As Automobile insurer of Betty
T Brooks; STATE FARM FIRE & CASUALTY COMPANY, As automobile insurer of August A
Robin; ALLSTATE INDEMNITY INSURANCE COMPANY; STATE FARM MUTUAL
AUTOMOBILE INSURANCE COMPANY, as auto mobile insurer of Jerome L Goldman and
Robert D Rogers, Sr; ET AL
                              Appellants
______________________________________________________
ANGELINE AUGUSTINE; ET AL

                          Plaintiffs
versus

NEW ORLEANS RIVERWALK ASSOCIATES; ET AL
                   Defendants
NEW ORLEANS RIVERWALK ASSOCIATES; BOARD OF COMMISSIONERS OF THE PORT
OF NEW ORLEANS
                   Defendants - Appellees
and

LAMBERT & NELSON PLC; INDUSTRIAL RISK MANAGERS; LEGER & MESTAYER;
HERMAN HERMAN KATZ & COTLAR; BRUNO & BRUNO

                          Appellees
versus

FIREMANS FUND INSURANCE COMPANY, as automobile insurer of Richard Foreman, D Kirk
Stirton and J Scott Chotin; ALLSTATE INSURANCE COMPANY, As Automobile insurer of Betty
T Brooks; STATE FARM FIRE & CASUALTY COMPANY, As automobile insurer of August A


                                         -15-
Robin; ALLSTATE INDEMNITY INSURANCE COMPANY; STATE FARM MUTUAL
AUTOMOBILE INSURANCE COMPANY, as automobile insurer of Jerome L Goldman and Robert
D Rogers, Sr; ET AL
                        Appellants
______________________________________________________
SPERGEON HOLLY, III; ET AL

                          Plaintiffs
versus

NEW ORLEANS RIVERWALK ASSOCIATES; ET AL
                    Defendants
BOARD OF COMMISSIONERS OF THE PORT OF NEW ORLEANS

                          Defendant - Appellee
and

LAMBERT & NELSON PLC; INDUSTRIAL RISK MANAGERS; LEGER & MESTAYER;
HERMAN HERMAN KATZ & COTLAR; BRUNO & BRUNO

                          Appellees
versus

FIREMANS FUND INSURANCE COMPANY, as automobile insurer of Richard Foreman, D Kirk
Stirton and J Scott Chotin; ALLSTATE INSURANCE COMPANY, As Automobile insurer of Betty
T Brooks; STATE FARM FIRE & CASUALTY COMPANY, As automobile insurer of August A
Robin; ALLSTATE INDEMNITY INSURANCE COMPANY; STATE FARM MUTUAL
AUTOMOBILE INSURANCE COMPANY, as aut omobile insurer of Jerome L Goldman and
Robert D Rogers, Sr; ET AL
                              Appellants
______________________________________________________
NEW ORLEANS RIVERWALK ASSOCIATES; ET AL
                              Plaintiffs
NEW ORLEANS RIVERWALK ASSOCIATES
                              Plaintiff - Appellee
versus

DIXIE WELDING AND MACHINE WORKS INC; ET AL
                    Defendants
versus

LAMBERT & NELSON PLC; INDUSTRIAL RISK MANAGERS; LEGER & MESTAYER;
HERMAN HERMAN KATZ & COTLAR; BRUNO & BRUNO


                                         -16-
                          Appellees
versus

FIREMANS FUND INSURANCE COMPANY, as automobile insurer of Richard Foreman, D Kirk
Stirton and J Scott Chotin; ALLSTATE INSURANCE COMPANY, As Automobile insurer of Betty
T Brooks; STATE FARM FIRE & CASUALTY COMPANY, As automobile insurer of August A
Robin; ALLSTATE INDEMNITY INSURANCE COMPANY; STATE FARM MUTUAL
AUTOMOBILE INSURANCE COMPANY, as automobile insurer of Jerome L Goldman and
Robert D Rogers, Sr; ET AL
                              Appellants
______________________________________________________
INTERNATIONAL RIVERCENTER; ET AL
                              Plaintiffs

INTERNATIONAL RIVERCENTER; HILTON HOTELS CORPORATION

                          Plaintiffs - Appellees
versus

DIXIE WELDING AND MACHINE WORKS INC; ET AL
                    Defendants
versus

LAMBERT & NELSON PLC; INDUSTRIAL RISK MANAGERS; LEGER & MESTAYER;
HERMAN HERMAN KATZ & COTLAR; BRUNO & BRUNO

                          Appellees
versus

FIREMANS FUND INSURANCE COMPANY, as automobile insurer of Richard Foreman, D Kirk
Stirton and J Scott Chotin; ALLSTATE INSURANCE COMPANY, As Automobile insurer of Betty
T Brooks; STATE FARM FIRE & CASUALTY COMPANY, As automobile insurer of August A
Robin; ALLSTATE INDEMNITY INSURANCE COMPANY; STATE FARM MUTUAL
AUTOMOBILE INSURANCE COMPANY, as automobile insurer of Jerome L Goldman and
Robert D Rogers, Sr; ET AL
                              Appellants
______________________________________________________
CONTINENTAL CASUALTY COMPANY, Etc
                              Plaintiff
versus

ONE RIVER PLACE CONDOMINIUM ASSOCIATION INC; ET AL


                                           -17-
                    Defendants
BOARD OF COMMISSIONERS OF THE PORT OF NEW ORLEANS

                          Defendant - Appellee
versus

LAMBERT & NELSON PLC; INDUSTRIAL RISK MANAGERS; LEGER & MESTAYER;
HERMAN HERMAN KATZ & COTLAR; BRUNO & BRUNO

                          Appellees
versus

FIREMANS FUND INSURANCE COMPANY, as automobile insurer of Richard Foreman, D Kirk
Stirton and J Scott Chotin; ALLSTATE INSURANCE COMPANY, As Automobile insurer of Betty
T Brooks; STATE FARM FIRE & CASUALTY COMPANY, As automobile insurer of August A
Robin; ALLSTATE INDEMNITY INSURANCE COMPANY; STATE FARM MUTUAL
AUTOMOBILE INSURANCE COMPANY, as automobile insurer of Jerome L Goldman and Robert
D Rogers, Sr; ET AL
                              Appellants
______________________________________________________
CHANTELLA SHEDRICK; ET AL
                              Plaintiffs
versus

THE ROUSE COMPANY OF COMPOANY OF LOUISIANA INC; ET AL

                    Defendants
BOARD OF COMMISSIONERS OF THE PORT OF NEW ORLEANS

                          Defendant - Appellee
and

LAMBERT & NELSON PLC; INDUSTRIAL RISK MANAGERS; LEGER & MESTAYER;
HERMAN HERMAN KATZ & COTLAR; BRUNO & BRUNO

                          Appellees
versus

FIREMANS FUND INSURANCE COMPANY, as automobile insurer of Richard Foreman, D Kirk
Stirton and J Scott Chotin; ALLSTATE INSURANCE COMPANY, As Automobile insurer of Betty
T Brooks; STATE FARM FIRE & CASUALTY COMPANY, As automobile insurer of August A
Robin; ALLSTATE INDEMNITY INSURANCE COMPANY; STATE FARM MUTUAL


                                         -18-
AUTOMOBILE INSURANCE COMPANY, as automo bile insurer of Jerome L Goldman and
Robert D Rogers, Sr; ET AL
                           Appellants
______________________________________________________
LESLIE DOMINICK, SR; ET AL

                          Plaintiffs
versus

NEW ORLEANS RIVERWALK ASSOCIATION LIMITED PARTNERSHIP

                          Defendant - Appellee

and

LAMBERT & NELSON PLC; INDUSTRIAL RISK MANAGERS; LEGER & MESTAYER;
HERMAN HERMAN KATZ & COTLAR; BRUNO & BRUNO

                          Appellees
versus

FIREMANS FUND INSURANCE COMPANY, as automobile insurer of Richard Foreman, D Kirk
Stirton and J Scott Chotin; ALLSTATE INSURANCE COMPANY, As Automobile insurer of Betty
T Brooks; STATE FARM FIRE & CASUALTY COMPANY, As automobile insurer of August A
Robin; ALLSTATE INDEMNITY INSURANCE COMPANY; STATE FARM MUTUAL
AUTOMOBILE INSURANCE COMPANY, as automobile insurer of Jerome L Goldman and
Robert D Rogers, Sr; ET AL
                              Appellants
______________________________________________________
KIMBERLY HIBBARD; ET AL

                          Plaintiffs
versus

NEW ORLEANS RIVERWALK LIMITED PARTNERSHIP; ET AL
                   Defendants
NEW ORLEANS RIVERWALK ASSOCIATES
                   Defendant - Appellee
and

LAMBERT & NELSON PLC; INDUSTRIAL RISK MANAGERS; LEGER & MESTAYER;
HERMAN HERMAN KATZ & COTLAR; BRUNO & BRUNO



                                         -19-
                          Appellees
versus

FIREMANS FUND INSURANCE COMPANY, as automobile insurer of Richard Foreman, D Kirk
Stirton and J Scott Chotin; ALLSTATE INSURANCE COMPANY, As Automobile insurer of Betty
T Brooks; STATE FARM FIRE CASUALTY COMPANY, As automobile insurer of August A
Robin; ALLSTATE INDEMNITY INSURANCE COMPANY; STATE FARM MUTUAL
AUTOMOBILE INSURANCE COMPANY, as automobile insurer of Jerome L Goldman and
Robert D Rogers, Sr; ET AL
                              Appellants
______________________________________________________
JOSEPH JONES, SR

                          Plaintiff
versus

NEW ORLEANS PADDLEWHEELS INC

                          Defendant - Appellee
and

LAMBERT & NELSON PLC; INDUSTRIAL RISK MANAGERS; LEGER & MESTAYER;
HERMAN HERMAN KATZ & COTLAR; BRUNO & BRUNO

                          Appellees
versus

FIREMANS FUND INSURANCE COMPANY, as automobile insurer of Richard Foreman, D Kirk
Stirton and J Scott Chotin; ALLSTATE INSURANCE COMPANY, As Automobile insurer of Betty
T Brooks; STATE FARM FIRE & CASUALTY COMPANY, As automobile insurer of August A
Robin; ALLSTATE INDEMNITY INSURANCE COMPANY; STATE FARM MUTUAL
AUTOMOBILE INSURANCE COMPANY, as automobile insurer of Jerome L Goldman and
Robert D Rogers, Sr; ET AL
                              Appellants
______________________________________________________
ROSEMARY LEWIS; ET AL

                          Plaintiffs
versus

FLAMINGO CASINO NEW ORLEANS, Etc; ET AL
                    Defendants



                                         -20-
NEW ORLEANS PADDLEWHEELS INC
                   Defendant - Appellee
and

LAMBERT & NELSON PLC; INDUSTRIAL RISK MANAGERS; LEGER & MESTAYER;
HERMAN HERMAN KATZ & COTLAR; BRUNO & BRUNO

                                Appellees
versus

FIREMANS FUND INSURANCE COMPANY, as automobile insurer of Richard Foreman, D Kirk
Stirton and J Scott Chotin; ALLSTATE INSURANCE COMPANY, As Automobile insurer of Betty
T Brooks; STATE FARM FIRE & CASUALTY COMPANY, As automobile insurer of August A
Robin; ALLSTATE INDEMNITY INSURANCE COMPANY; STATE FARM MUTUAL
AUTOMOBILE INSURANCE COMPANY, as automobile insurer of Jerome L Goldman and
Robert D Rogers, Sr; ET AL
                              Appellants


                            Appeal from the United States District Court
                               For the Eastern District of Louisiana
                                     USDC No. 97-CV-1343



Before BARKSDALE, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

         This case arises out of the allision of the M/V BRIGHT FIELD with the New Orleans

Riverwalk in December 1996. Over 1500 personal injury and property damage claims were filed

against the vessel interests. The vessel interests, in turn, filed a limitation of liability action seeking

exoneration from or limitation of liability in the district court. The district court consolidated the

various actions arising from the allision, stayed them pending resolution of the limitation of liability



         *
               Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.

                                                   -21-
action and appointed lead counsel. The district court subsequently appointed the appellants

(“Attorneys”) as co-lead counsel to protect the interests of the property claimants. The district judge

then established a compensation plan to reimburse attorneys who performed for the common benefit.

The plan required each settling party to contribute 4% of its individual settlement into an interest-

bearing account (“the fund”) for the common benefit, to be paid from the individual party’s attorney’s

fee.

        After settling the claims of the property claimants, leaving only the perso nal injury claims

outstanding, the Attorneys moved the district court to be excused from this requirement. The district

judge denied the motion, concluding that although the Attorneys’ work benefitted the common good,

it would be more equitable to require payment by all claimants, and settle the fund at the conclusion

of litigation, rather than in a piecemeal fashion. The district court awarded common benefit costs but

deferred consideration of common benefit attorneys fees claims until the conclusion of litigation. The

district court also denied the Attorneys’ motion for exoneration and return of their contributions to

the fund. The Attorneys appeal the denial of this motion, claiming that the fund is inequitable.

        This Court has jurisdiction to hear appeals of interlocutory orders in the limited circumstances

found in 28 U.S.C. § 1292. O’Donnell v. Latham, 525 F.2d 650, 652 (5th Cir. 1976). The Attorneys

assert that jurisdiction is proper under 28 U.S.C. § 1292(a)(3), which allows appeals of

“[i]nterlocutory decrees of such district court or the judges thereof determining the rights and

liabilities of the parties to admiralty cases in which appeals from final decrees are allowed.” 28 U.S.C.

§ 1292(a)(3). Courts construe this provision narrowly. Treasure Salvors v. Unidentified Wrecked

and Abandoned Sailing Vessel, 640 F.2d 560, 564 (5th Cir. 1981). Even if an order has important

procedural consequences, it is not appealable if it does not determine the rights or liabilities of the


                                                  -22-
parties. In Re Ingram Towing Co. 59 F.3d 513, 517 (5th Cir. 1995).

        The denial of the motion for exoneration and return of the Attorneys’ contributions to the

fund does not determine their rights or liabilities. It does not determine whether the Attorneys have

a substantive right to the money. The district court will determine the Attorneys’ claim to the funds

at the conclusion of the litigation. If the Attorneys are not justly compensated they can appeal the

distribution at that time. Accordingly, because the rights or liabilities of the parties were not

determined by the denial of this motion, this Court does not have jurisdiction to hear this interlocutory

appeal. It is hereby DISMISSED for lack of jurisdiction.




                                                  -23-